Case: 18-30712     Document: 00515651099         Page: 1     Date Filed: 11/24/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 24, 2020
                                  No. 18-30712                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuel David Hernandez, also known as Emanuel David, also
   known as David Manuel, also known as Chino,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:16-CV-1160
                            USDC No. 6:97-CR-60039-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Manuel David Hernandez, federal prisoner # 09766-035, was
   convicted by a jury of three counts of bank robbery under 18 U.S.C. § 2113(a)
   and (d), three counts of using a firearm during a crime of violence under 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-30712      Document: 00515651099           Page: 2     Date Filed: 11/24/2020




                                     No. 18-30712


   U.S.C. § 924(c), and three counts of being a felon in possession of a firearm
   under 18 U.S.C. § 922(g)(1), all arising out of three bank robberies committed
   between April and August of 1997 in Louisiana. United States v. Hernandez,
   No. 98-30925, 2000 WL 122444, at *1 (5th Cir. 2000) (unpublished). The
   Government sought an enhanced sentence under the Armed Career Criminal
   Act (ACCA), § 924(e), which mandates an enhanced imprisonment range of
   15 years to life if a § 922(g) defendant has three prior convictions for a violent
   felony, a serious drug offense, or both. It identified Hernandez’s 1990 Illinois
   convictions of 21 counts of residential burglary as requisite predicate
   convictions. In August of 1998, Hernandez was sentenced to a total of 867
   months of imprisonment. His convictions and sentences were affirmed on
   direct appeal. Hernandez, 2000 WL 122444, at *2.
          After the Supreme Court held in Johnson v. United States, 576 U.S.
591, 593-97 (2015), that the residual clause in the ACCA’s definition of a
   violent felony was unconstitutionally vague, we granted Hernandez tentative
   authorization to file a second or successive 28 U.S.C. § 2255 motion to argue
   that the burglary convictions used to support his ACCA enhancement did
   not qualify as violent felonies. In re Hernandez, No. 16-30789, at 1-2 (5th Cir.
   Aug. 12, 2016) (unpublished); see also § 2255(h)(2); Welch v. United States,
   136 S. Ct. 1257, 1265 (2016) (making Johnson retroactively applicable to cases
   on collateral review). The district court dismissed Hernandez’s successive
   § 2255 motion pursuant to 28 U.S.C. § 2244(b)(4) after determining that
   Hernandez’s claim did not rely on Johnson and did not meet the filing
   requirements in § 2255(h)(2). We granted Hernandez a COA. United States
   v. Hernandez, No. 18-30712, at 2-3 (5th Cir. July 15, 2019) (unpublished).
          A movant who seeks consideration of a successive § 2255 motion by a
   district court must obtain authorization from this court to file the motion by
   making a “prima facie showing” that his proposed claim relies on (1) “a new
   rule of constitutional law, made retroactive to cases on collateral review by



                                           2
Case: 18-30712        Document: 00515651099              Page: 3       Date Filed: 11/24/2020




                                          No. 18-30712


   the Supreme Court, that was previously unavailable,” or (2) newly
   discovered, clear and convincing evidence that, but for the error, no
   reasonable factfinder would have found the defendant guilty. §§ 2244(b)(3),
   2255(h). When, as in this case, a movant obtains such authorization, he must
   then actually prove at the district court level that his claim satisfies one of
   those requirements. United States v. Wiese, 896 F.3d 720, 723 (5th Cir. 2018);
   § 2244(b)(4). If he cannot make that showing, the district court lacks
   jurisdiction and must dismiss the motion. Wiese, 896 F.3d at 723-24. When
   considering challenges to district court decisions under § 2255, this court
   reviews findings of fact for clear error and questions of law, including
   jurisdictional determinations under § 2244(b)(4), de novo. Id. at 723 n.3;
   Reyes-Requena v. United States, 243 F.3d 893, 900 (5th Cir. 2001).
           A prisoner making a Johnson claim must prove that “it was more likely
   than not that he was sentenced under the residual clause.” United States v.
   Clay, 921 F.3d 550, 559 (5th Cir. 2019), cert. denied, 140 S. Ct. 866 (2020). 1
   To determine whether a sentencing court categorized a conviction as violent
   felony based on the residual clause, we will consider the sentencing record
   for direct evidence of a sentence, the presentence report, other relevant
   materials before the sentencing court, and the legal landscape at the time of
   sentencing. Wiese, 896 F.3d at 724-25.
           It is not clear from the legal landscape and sentencing record whether
   the district court relied on the residual clause to determine that Hernandez’s
   burglary conviction was for a violent felony. See United States v. King, 62 F.3d
891, 896 (7th Cir. 1995) (concluding that Illinois residential burglary offense


           1
             Hernandez contends that a showing that the sentencing court may have invoked
   the residual clause should be sufficient to prove that a successive motion relies on Johnson
   under this court’s decision in United States v. Taylor, 873 F.3d 476, 482 (5th Cir. 2017).
   That argument is foreclosed by this court’s decision in Clay, 921 F.3d at 559.




                                                3
Case: 18-30712     Document: 00515651099           Page: 4   Date Filed: 11/24/2020




                                    No. 18-30712


   qualified as generic and constituted an enumerated offense).          Thus,
   Hernandez has failed to carry his burden of showing that his successive
   § 2255 petition relies on Johnson. See Clay, 921 F.3d at 558.
          The district court’s judgment dismissing Hernandez’s successive
   § 2255 motion for lack of jurisdiction is AFFIRMED. Hernandez’s motion
   to relieve the Federal Public Defender and for appointment of substitute
   counsel is DENIED.




                                         4